Citation Nr: 1431627	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-43 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than November 5, 2008 for the grant of service connection for a right ankle lateral malleolus avulsion chip fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection for a right ankle lateral malleolus avulsion chip fracture, effective November 5, 2008.

The Veteran testified before the undersigned at an April 2013 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the record.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's appeal.  The documents in these files have been reviewed and considered as part of this appeal.


FINDING OF FACT

The Veteran's claim of service connection for a right ankle disability was received on November 5, 2008, and there is no evidence of any unadjudicated formal or informal claim of service connection for a right ankle disability prior to this date.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 5, 2008 for the grant of service connection for a right ankle lateral malleolus avulsion chip fracture have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 2002); 38 C.F.R. §§ 3,151(a), 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The appeal for an earlier effective date for the grant of service connection for a right ankle lateral malleolus avulsion chip fracture arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's April 2013 hearing, the undersigned identified the issue on appeal , asked the Veteran about the date on which he submitted his claim of service connection for a right ankle disability and whether he had submitted any earlier claim, and advised him of the general law pertaining to the assignment of an effective date for an award of service connection.  Also, the Veteran provided testimony as to the history of his service-connected right ankle disability and as to why he believed he was entitled to an earlier effective date.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  In addition, the Veteran was afforded VA examinations to assess his service-connected right ankle disability.

There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.

The current effective date of service connection for a right ankle lateral malleolus avulsion chip fracture is November 5, 2008, the date the Veteran's claim of service connection for a right ankle disability was received.  The Veteran contends that the effective date of service connection should date back to when he initially injured his ankle in service.  However, there is no evidence that he submitted any claim of service connection for a right ankle disability at any time prior to his November 2008 claim and he acknowledged during the April 2013 hearing that he did not submit any earlier claim.  Neither he nor his representative have advanced any other specific arguments as to why an earlier effective date is warranted for the grant of service connection for a right ankle lateral malleolus avulsion chip fracture.  

The Board notes that VA treatment records dated prior to the Veteran's November 2008 claim indicate that he was treated for right ankle problems.  However, treatment records cannot constitute an original claim of service connection. MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).

In sum, the Veteran never submitted any unadjudicated formal claim of service connection for a right ankle disability prior to November 5, 2008, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Thus, November 5, 2008 is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than November 5, 2008 and the claim for an earlier effective date for the grant of service connection for a right ankle lateral malleolus avulsion chip fracture must be denied.


ORDER

Entitlement to an effective date earlier than November 5, 2008 for the grant of service connection for a right ankle lateral malleolus avulsion chip fracture is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


